                   Case 19-11047-KG           Doc 877       Filed 12/09/19        Page 1 of 10



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                           )
    In re                                                  )         Chapter 11
                                                           )
    CLOUD PEAK ENERGY INC., et al.,                        )         Case No. 19 – 11047 (KG)
                                                           )
                   Debtors.1                               )         (Jointly Administered)
                                                           )
                                                           )         Obj. Deadline: Dec. 23, 2019 at 4:00 p.m. (ET)
                                                           )         Hearing Date: Jan. 13, 2020 at 1:00 p.m. (ET)
                                                           )

                       MOTION OF DEBTORS FOR ENTRY OF AN
                   ORDER (I) AUTHORIZING THE CLOSURE OF CERTAIN
                 CHAPTER 11 CASES; AND (II) GRANTING RELATED RELIEF

            The above-captioned debtors and debtors in possession (collectively, the “Debtors”), file

this Motion of Debtors for Entry of an Order (I) Authorizing the Closure of Certain Chapter 11

Cases; and (II) Granting Related Relief (the “Motion”) and in support respectfully submit the

following:

                                      JURISDICTION AND VENUE

            1.     The United States Bankruptcy Court for the District of Delaware (the “Court”)

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated February 29, 2012. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A).

1
      The Debtors in these chapter 11 cases and the last four digits of their respective federal tax identification
      numbers are: Antelope Coal LLC (8952); Arrowhead I LLC (3024); Arrowhead II LLC (2098); Arrowhead III
      LLC (9696); Big Metal Coal Co. LLC (0200); Caballo Rojo LLC (9409); Caballo Rojo Holdings LLC (4824);
      Cloud Peak Energy Finance Corp. (4674); Cloud Peak Energy Inc. (8162); Cloud Peak Energy Logistics LLC
      (7973); Cloud Peak Energy Logistics I LLC (3370); Cloud Peak Energy Resources LLC (3917); Cloud Peak
      Energy Services Company (9797); Cordero Mining LLC (6991); Cordero Mining Holdings LLC (4837);
      Cordero Oil and Gas LLC (5726); Kennecott Coal Sales LLC (0466); NERCO LLC (3907); NERCO Coal LLC
      (7859); NERCO Coal Sales LLC (7134); Prospect Land and Development LLC (6404); Resource Development
      LLC (7027); Sequatchie Valley Coal Corporation (9113); Spring Creek Coal LLC (8948); Western Minerals
      LLC (3201); Youngs Creek Holdings I LLC (3481); Youngs Creek Holdings II LLC (9722); Youngs Creek
      Mining Company, LLC (5734). The location of the Debtors’ service address is: 385 Interlocken Crescent,
      Suite 400, Broomfield, Colorado 80021.



RLF1 22561681v.2
                   Case 19-11047-KG          Doc 877        Filed 12/09/19        Page 2 of 10



         2.        The Debtors confirm their consent, pursuant to rule 9013-1(f) of the Local Rules

of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), to the entry of a final order by the Court in connection with the

Motion to the extent that it is later determined that the Court, absent consent of the parties,

cannot enter final orders or judgments in connection herewith consistent with Article III of the

United States Constitution.

         3.        Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         4.        The statutory bases for the relief requested herein are sections 105(a) and 350(a)

of title 11 of the United States Code (the “Bankruptcy Code”), rule 3022 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Rule 3022-1.

                                              BACKGROUND

         5.        On May 10, 2019 (the “Petition Date”), the Debtors each filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code.

         6.        On December 5, 2019, the Court entered the Findings of Fact, Conclusions of

Law, and Order (I) Approving the Debtors' Disclosure Statement and (II) Confirming the

Revised First Amended Joint Chapter 11 Plan of Cloud Peak Energy Inc. and Certain of its

Debtor Affiliates [Docket No. 868] (the “Confirmation Order”), approving the Disclosure

Statement on a final basis and confirming the Debtors’ Revised First Amended Joint Chapter 11

Plan of Cloud Peak Energy Inc. and Certain of its Debtor Affiliates (the “Plan”).2

         7.        The Debtors anticipate the Effective Date of the Plan will occur on or around

December 13, 2019.

2
    Capitalized terms used but not otherwise defined herein have the meanings given to such terms in the Plan. The
    rules of interpretation set forth in Article I.B of the Plan shall apply. Paragraph 80 of the Confirmation Order
    approved certain non-material changes to the Plan as set forth in the Second Amended Joint Chapter 11 Plan of
    Cloud Peak Energy Inc. and Certain of its Debtor Affiliates [Docket No. 854], a copy of which is attached as
    Exhibit A to the Confirmation Order.

                                                        2
RLF1 22561681v.2
                   Case 19-11047-KG          Doc 877        Filed 12/09/19       Page 3 of 10



                                          RELIEF REQUESTED

         8.        By this Motion and pursuant to section 350(a) of the Bankruptcy Code,

Bankruptcy Rule 3022, and Local Rule 3022-1, the Debtors seek entry of an order (the “Order”),

substantially in the form attached hereto as Exhibit A, authorizing (i) the closure of certain of

the above-captioned chapter 11 cases (the “Subsidiary Cases”)3 as of the Effective Date of the

Plan and (ii) granting related relief.

                                  BASIS FOR RELIEF REQUESTED

         9.        Section 350(a) of the Bankruptcy Code provides that “[a]fter an estate is fully

administered and the court has discharged the trustee, the court shall close the case.”

11 U.S.C. § 350(a). Bankruptcy Rule 3022, which implements section 350 of the Bankruptcy

Code, further provides that “[a]fter an estate is fully administered in a chapter 11 reorganization

case, the court, on its own motion or on motion of a party in interest, shall enter a final decree

closing the case.” Fed. R. Bankr. P. 3022. Local Rule 3022-1(a) provides that, “[u]pon written

motion, a party in interest may seek the entry of a final decree at any time after the confirmed

plan has been fully administered provided that all required fees due under 28 U.S.C. § 1930 have

been paid.”

         10.       The term “fully administered” is not defined in either the Bankruptcy Code or the

Bankruptcy Rules. The Advisory Committee Note to Bankruptcy Rule 3022, however, sets forth

the following non-exclusive factors to be considered in determining whether a case has been

fully administered:

                   a. whether the order confirming the plan has become final;

3
    The Subsidiary Cases consist of the chapter 11 cases of all Debtors other than Cloud Peak Energy Inc., Case
    No. 19-11047 (KG), which the Debtors request remain open. Upon the filing of a further motion to close the
    chapter 11 case of Cloud Peak Energy Inc., the Debtors intend to file a final report with respect to all of the
    chapter 11 cases. Consequently, the Debtors in the Subsidiary Cases are not filing a final report prior to any
    hearing on this Motion.

                                                        3
RLF1 22561681v.2
                   Case 19-11047-KG       Doc 877       Filed 12/09/19   Page 4 of 10



                   b. whether deposits required by the plan have been distributed;

                   c. whether the property proposed by the plan to be transferred has been
                      transferred;

                   d. whether the debtor or its successor has assumed the business or the
                      management of the property dealt with by the plan;

                   e. whether payments under the plan have commenced; and

                   f. whether all motions, contested matters, and adversary proceedings have been
                      finally resolved.

Fed. R. Bankr. P. 3022 advisory committee’s note.

         11.       Courts in this jurisdiction have adopted the view that “these factors are but a

guide in determining whether a case has been fully administered, and not all factors need to be

present before the case is closed.” In re SLI, Inc., No. 02-12608 (WS), 2005 WL 1668396, at *2

(Bankr. D. Del. June 24, 2005) (citing In re Mold Makers, Inc., 124 B.R. 766, 768-69 (Bankr.

N.D. Ill. 1991)); see also In re Kliegl Bros. Universal Elec. Stage Lighting Co., Inc., 238 B.R.

531, 542 (Bankr. E.D.N.Y. 1999) (recognizing that bankruptcy courts weigh the factors

contained in the Advisory Committee Note when deciding whether to close a case); In re Jay Bee

Enters., Inc., 207 B.R. 536, 538 (Bankr. E.D. Ky. 1997) (same); Walnut Assocs. v. Saidel, 164

B.R 487, 493 (E.D. Pa. 1994) (“[A]ll of the factors in the Committee Note need not be present

before the Court will enter a final decree.”).

         12.       In addition to the factors set forth in the Advisory Committee Note, courts have

considered whether the plan has been substantially consummated. See, e.g., In re Gates Cmty.

Chapel of Rochester, Inc., 212 B.R. 220, 224 (Bankr. W.D.N.Y. 1997) (considering substantial

consummation as a factor in determining whether to close a case); Walnut Assocs., 164 B.R. at

493 (same). Section 1101(2) of the Bankruptcy Code defines “substantial consummation” as

“(a) transfer of all or substantially all of the property proposed by the plan to be transferred;


                                                    4
RLF1 22561681v.2
                   Case 19-11047-KG       Doc 877       Filed 12/09/19   Page 5 of 10



(b) assumption by the debtor or by the successor to the debtor under the plan of the business or

of the management of all or substantially all of the property dealt with by the plan; and

(c) commencement of distribution under the plan.”

         13.       The Advisory Committee Note further indicates that entry of a final decree

“should not be delayed solely because the payments required by the plan have not been

completed,” and the Court “should not keep the case open only because of the possibility that the

court’s jurisdiction may be invoked in the future.” Id. Additionally, “a final decree closing the

case after the estate is fully administered does not deprive the court of jurisdiction to enforce or

interpret its own orders and does not prevent the court from reopening the case for cause

pursuant to § 350(b) of the [Bankruptcy] Code.” Id.

         14.       Indeed, Bankruptcy Rule 3022 was amended in order to:

                   set forth a flexible Rule to permit the court to determine that an
                   estate is fully administered and should be closed even though
                   payments or other activities involving the debtor and its creditors
                   might continue. . . . As is evident by the Committee note, the
                   Advisory Committee interprets “fully administered” very loosely
                   and encourages courts to use substantially more discretion in
                   deciding whether to close a [c]hapter 11 case th[a]n Code § 350
                   and the Rule literally read.

In re Gould, 437 B.R. 34, 37-38 (Bankr. D. Conn. 2010) (quoting Fed. R. Bankr. P. 3022 ed.

cmt.) (emphasis added).

         15.       Further, courts have also noted that entry of a final decree is appropriate to stop

the accrual of fees arising under 28 U.S.C. § 1930(a)(6). In re Junior Food Mart of Arkansas,

Inc., 201 B.R. 522, 524 (Bankr. E.D. Ark. 1996) (closing case “in order that no further [Section

1930] [F]ees accrue”); Jay Bee, 207 B.R. at 539 (concluding that “it seems appropriate to close

this case to stop the financial drain on the debtor” on account of the continuing accrual of

Section 1930 Fees).

                                                    5
RLF1 22561681v.2
                   Case 19-11047-KG        Doc 877       Filed 12/09/19   Page 6 of 10



         16.       As of the Effective Date, the Subsidiary Cases will be “fully administered” within

the meaning of section 350 of the Bankruptcy Code, making it appropriate for the Court to enter

a final decree closing those chapter 11 cases. The Debtors anticipate substantial consummation

of the Plan on or before December 13, 2019. Among other things:

                   a. no further Plan distributions will be made from the estates of the Subsidiary
                      Cases;

                   b. the transactions contemplated by the Plan, will have been consummated,
                      including, without limitation (i) the Sale; (ii) the execution and delivery of
                      appropriate agreements or other documents of merger, consolidation, or
                      reorganization containing terms that are consistent with the terms of the Plan
                      and that satisfy the requirements of applicable law; (iii) the execution and
                      delivery of appropriate instruments of transfer, assignment, assumption, or
                      delegation of any property, right, liability, duty, or obligation on terms
                      consistent with the terms of the Plan; (iv) the filing of appropriate certificates
                      of incorporation, merger, migration, consolidation, or other organizational
                      documents with the appropriate governmental authorities pursuant to
                      applicable law;

                   c. the Reorganized Debtors will have been created and will have assumed the
                      business and management of certain retained assets (as further described in
                      the Plan) of the Debtors as reorganized entities;

                   d. the GUC Administrator will have been authorized to administer the
                      reconciliation and settlement process of Class 4 – General Unsecured Claims
                      and the distribution of the General Unsecured Claims Cash Distribution
                      Amount;

                   e. the Reorganized Debtors will have (i) distributed the 2021 Notes Secured
                      Claim Cash Distribution; (ii) effectuated the offering, issuance, sale, and
                      distribution of the New Parent Equity and the Purchaser Take-Back Notes;
                      and (iii) effectuated the amendment, restatement, offer, sale, issuance, and
                      delivery under the Plan of the Amended Prepetition Notes to Holders of Class
                      3 – Prepetition 2021 Notes Secured Claims, who will serve as the new owners
                      of the Reorganized Debtors, as provided in the Plan;

                   f. there will be no pending contested matters or adversary proceedings against
                      the Debtors or Reorganized Debtors; and

                   g. pursuant to Article VII.B of the Plan, except as otherwise specifically
                      provided in the Plan and notwithstanding any requirements that may be
                      imposed pursuant to Bankruptcy Rule 9019, after the Effective Date, the
                      authority to (1) file, withdraw, or litigate to judgment objections to Claims; (2)

                                                     6
RLF1 22561681v.2
                   Case 19-11047-KG      Doc 877     Filed 12/09/19    Page 7 of 10



                      settle or compromise any Disputed Claim without any further notice to or
                      action, order, or approval by the Court; and (3) administer and adjust the
                      Claims Register to reflect any such settlements or compromises without any
                      further notice to or action, order, or approval by the Court, (x) solely with
                      respect to any General Unsecured Claims will have vested in the GUC
                      Administrator and (y) solely with respect to all other Claims will have vested
                      in the Reorganized Debtors.

         17.       The foregoing factors support closing the Subsidiary Cases as of the Effective

Date. Although the Debtors may be reviewing and resolving administrative or other claims not

expunged under the Plan, this alone does not require that the Subsidiary Cases remain open until

all such claims are resolved and distributions are made. Jay Bee Enters., 207 B.R. at 539

(finding that Bankruptcy Rule 3022 “does not require that a chapter 11 case be kept open until all

awarded fees and allowed claims have been paid in accordance with the confirmed plan or until

the statutory fees . . . have been paid”). Further, pursuant to Article VII.B of the Plan, the

Reorganized Debtors will have the authority to resolve any Disputed Claims against the Debtors

without the Court’s approval. Accordingly, the Subsidiary Cases need not remain open while the

Debtors’ administer and make payments to satisfy Claims against them.

         18.       To the extent necessary, however, the Court will retain jurisdiction over any

issues relating to the Subsidiary Cases, including the resolution of Claims that result from the

Debtors’ rejection of any Executory Contract or Unexpired Lease or disputes regarding the

amount of any Cure Cost pursuant to section 365 of the Bankruptcy Code (the “Remaining

Matters”). Therefore, leaving Cloud Peak Energy Inc.’s case open will provide an opportunity

to resolve any issues that may arise regarding the Subsidiary Cases, without the need to reopen

those cases.

         19.       In addition to the reasons explained above, closing the Subsidiary Cases will

relieve the Court, the U.S. Trustee, and the Debtors from each of their administrative burdens

with respect to the Subsidiary Cases. Indeed, closing the Subsidiary Cases will alleviate certain
                                               7
RLF1 22561681v.2
                   Case 19-11047-KG       Doc 877       Filed 12/09/19   Page 8 of 10



of the Debtors’ obligation to pay quarterly fees under 28 U.S.C. § 1930 for the Subsidiary Cases.

See In re A.H. Robins Co., Inc., 219 B.R. 145, 149 (Bankr. E.D. Va. 1998) (finding that “the

obligation to pay UST fees terminates upon closure, dismissal, or conversion of a Chapter 11

case, and will not be paid ad infinitum”). The Debtors have paid $1,358,648.15 in U.S. Trustee

fees in the Subsidiary Cases for the quarter ending September 30, 2019, and estimate that the

Debtors will owe approximately $1,099,034.96 in U.S. Trustee fees in the Subsidiary Cases for

the next quarterly payment period ending December 31, 2019. Any quarterly fees that may be

due and owing in these chapter 11 cases have been paid, or will be paid as and when such

quarterly fees become due. As such, closing the Subsidiary Cases complies with Local Rule

3022-1.

         20.       Unless and until the Court enters a final decree closing the Subsidiary Cases, the

Debtors must continue paying U.S. Trustee fees while the Subsidiary Cases unnecessarily remain

open.

                                               NOTICE

         21.       Notice of this Motion has been provided by delivery to: (a) the Office of the

United States Trustee for the District of Delaware; (b) the indenture trustee under the Debtors’

Prepetition 2021 Notes; (c) Davis Polk & Wardwell, as counsel to the Prepetition Secured

Noteholder Group; (d) the indenture trustee under the Debtors’ Prepetition Unsecured Notes; (e)

Morrison Foerster, as counsel to the Committee; (f) those persons who have formally appeared in

these chapter 11 cases and requested service pursuant to Bankruptcy Rule 2002; (g) the

Securities and Exchange Commission; (h) the Internal Revenue Service; and (i) all other

applicable government agencies to the extent required by the Bankruptcy Rules or the Local

Rules.


                                                    8
RLF1 22561681v.2
                   Case 19-11047-KG       Doc 877       Filed 12/09/19   Page 9 of 10



                                        NO PRIOR REQUEST

         22.       No prior motion for the relief requested herein has been made to this Court or any

other court.




                                                    9
RLF1 22561681v.2
                   Case 19-11047-KG    Doc 877     Filed 12/09/19    Page 10 of 10



         The Debtors respectfully request that the Court enter the Order, substantially in the form

attached hereto as Exhibit A, and grant them such other and further relief to which the Debtors

may be justly entitled.

Dated: December 9, 2019
Wilmington, Delaware                          /s/ Travis J. Cuomo
                                              RICHARDS, LAYTON & FINGER, P.A.
                                              Daniel J. DeFranceschi (No. 2732)
                                              John H. Knight (No. 3848)
                                              David T. Queroli (No. 6318)
                                              Travis J. Cuomo (No. 6501)
                                              One Rodney Square
                                              920 North King Street
                                              Wilmington, DE 19801
                                              Tel: 302.651.7700
                                              Fax: 302.651.7701
                                              defranceschi@rlf.com; knight@rlf.com;
                                              queroli@rlf.com; cuomo@rlf.com

                                              - and -

                                              VINSON & ELKINS LLP
                                              David S. Meyer (admitted pro hac vice)
                                              Jessica C. Peet (admitted pro hac vice)
                                              Lauren R. Kanzer (admitted pro hac vice)
                                              666 Fifth Avenue, 26th Floor
                                              New York, NY 10103-0040
                                              Tel: 212.237.0000
                                              Fax: 212.237.0100
                                              dmeyer@velaw.com; jpeet@velaw.com;
                                              lkanzer@velaw.com

                                              - and -

                                              Paul E. Heath (admitted pro hac vice)
                                              2001 Ross Avenue, Suite 3900
                                              Dallas, TX 75201
                                              Tel: 214.220.7700
                                              Fax: 214.220.7716
                                              pheath@velaw.com

                                              Attorneys for the Debtors and Debtors in
                                              Possession


                                                 10
RLF1 22561681v.2
